Case 3:20-cv-00168-TJC-JRK Document 18 Filed 12/01/20 Page 1 of 2 PageID 213




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   JOSEPH PARROTT, SR.,

         Plaintiff,

   v.                                               Case No. 3:20-cv-168-J-32JRK

   THOMAS C. SAITTIA, ANDREI
   LANCU, and FRED D. FRANKLIN,
   JR.,

         Defendants.



                                      ORDER

         This case is before the Court on Plaintiff Joseph Parrott, Sr.’s Motion to

   Proceed In Forma Pauperis (Doc. 2). On June 5, 2020, the assigned United

   States Magistrate Judge issued a Report and Recommendation (Doc. 11)

   recommending that the case be dismissed for failure to state a claim upon which

   relief may be granted. On July 8, 2020, Mr. Parrott filed objections to the Report

   and Recommendation. (Doc. 15). Upon de novo review of the file and for the

   reasons stated in the Report and Recommendation (Doc. 11), it is hereby

         ORDERED:
Case 3:20-cv-00168-TJC-JRK Document 18 Filed 12/01/20 Page 2 of 2 PageID 214




          1.    The Objections (Doc. 15) to the Report and Recommendation (Doc.

   11) are OVERRULED. If Plaintiff has a complaint about the way his lawyer

   handled his patent application, this suit is not the way to complain about it.

          2.    The Report and Recommendation of the Magistrate Judge (Doc. 11)

   is ADOPTED as the opinion of the Court.

          3.    The Motion to Proceed In Forma Pauperis (Doc. 2) is DENIED.

          4.    This case is DISMISSED without prejudice.

          5.    The Clerk is directed to terminate all pending motions and to close

   the file.

          DONE AND ORDERED in Jacksonville, Florida the 1st day of

   December, 2020.




   tnm
   Copies to:

   Honorable James R. Klindt
   United States Magistrate Judge

   Mr. Joseph Parrott, Sr.
   Pro se Plaintiff




                                          2
